DLD-031                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 20-3196
                                       ___________

                              IN RE: MARCUS WHITE,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                   (Related to E.D. Pa. Crim. No. 2:10-cr-00420-001)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                 November 13, 2020
                Before: JORDAN, KRAUSE and PHIPPS, Circuit Judges

                           (Opinion filed November 17, 2020)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

       Marcus White has again filed a petition for a writ of mandamus in an attempt to

challenge the jurisdictional basis of his federal convictions and sentence. For

substantially the reasons we recently set forth in In re White, 823 F. App’x 121 (3d Cir.




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
2020) (per curiam), the mandamus petition will be denied. White is warned that abuse of

the writ of mandamus will result in the Court’s consideration of sanctions.




                                            2